Title: To Thomas Jefferson from Matthew Lyon, 26 November 1802
From: Lyon, Matthew
To: Jefferson, Thomas


          
            Sir
            Frankfort 26 Novr 1802
          
          A Circumstance has just come to my knowledge which reminds me of my annual tribute of a letter to the President, It is the Death of Judge Clark of the Indiana Territory—Perhaps you may recolect the third person I recomended as Marshal of the District of Vermont in April 1801, his name is James Witherill he is now of the Legislative Council of Vermont and one of the Judges of the County Court or Common pleas of Rutland County, one of the largest & most respectable Counties in that State where it is not uncommon to have 1000 Actions on the doquet, he has been a justice 10 years or upward & has distinguished himself by his upright decissions & his legal knowledge and would have been on the bench long before had not Anti republican prejudices prevailed against him, he is a man of first rate abilities has an excellent english education and extensive information, he is a Politician of a Conciliating disposition & a firm republican he sustains the most irreproachable private charracter. Law has been his favorite Study.
          This man I have reason to think from former intimations would gladly accept the office made vacant by the death of Judge Clark—he is an active, Industrious, personable man near forty with a considerable family, he has long wished to come to this country, but the sacrifice he must make in his property which (altho middleing for that country) is not large has hitherto prevented him—I have lately been a tour into the Western part of that Country & liveing near the southerly part of it and where there is a great intercourse with that I have an opportunity to learn what is doing & saying there. The present Governor who was a Violent advocate for the fallen administration now tells the people he has nothing to do with Politics, while his best friends & supporters are exclaiming against the present administration, & in the most nonsensical manner condemning the salutary measures of the last session of Congress. the Secretary & Attorney for the US are the most petulant anti republicans, with one only of the Judges am I acquainted he wishes to be considerd & perhaps really is a republican & a friend to the present Administration, his influence can not be great while the officers of the governors appointment and the most of the people are gennerally afraid to express a sentiment when at home which can in any wise seem to contrast the opinion of the Governor.
          The people there ardently wish for the second grade of government they express it by their Conversation when in our Country but they have been checked by him & at home they dare say but little about it.
          I cannot but think that Witherills independance & his conciliatory manner would be of great service to that country beside which the Vermonters who have stoped comeing to my neighbourhood for want of sufficient opening would have ample room there & doubtless many would follow him a large number of familes passed by from Vermont last spring & went up Missisipi some are in the Spanish Teritory others in the Indiana.
          I presume Mr Isreal Smith will coroborate the Carracter I give of Judge Witherill Mr Bradley who is not so well acquainted with him can have no objection to him, it may be recolected that Vermont is behind most of the States in receiveing Appointments which are not confined to the State, Mr Eaton was not a Vermonter nor of a Vermont family he was from Massachusetts when he got his appointment in the Army. altho resideing at the time as a Studient at Law in Vermont he had renderd Mr Bradley an eminent service & it was supposed for that he got the appointment—
          I am Sorry to find my suspicions that Mr Burr wished & maneuverd for the Presidency were but too well founded. he has no partizans in this State, I fear he will have too many amoung the milk & water republicans beyond the Delaware.
          Callanders defection might have been expected, the only cause of wonder is that the Tories are not ashamed of him we always were—
          The people here are almost universally pleased with the present administration however strange it may seem those in the opposite politics seem not to be feard nor gaurded against, they are plausible & insinuateing, two of that Charracter will probably be candidates for next congress in the lower half of the State one may be chosen if so he will not dare to leave a republican majority, it is however wrong to trust them, Governor McKean has demonstrated that he knew best how to deal with the Anti Republicans—
          The Legislature here are occupied with a bill for divideing the State into destricts for the choice of Members of Congress, they have once decided they would have but two destricts three members in each the lower house has since voted they would have six, there seems to be partiality & design in laying out the six, & it is thought that it will go back to two again, this is thought will favor the Candidates in the center of the State—
          It would give me great pleasure Sir to see my much valued friend Witherill name in the list of new Appointments, should it prove otherwise I must conclude it is for the best when it is done by him who holds the most exalted place in the Esteem & Affection of
          
            M Lyon
          
        